This application as presented is based upon the theory, first, that cities organized under the municipal corporations act are not subordinate to general law with reference to municipal affairs; and, second, that the general *Page 583 
municipal corporations act, which by its terms confers jurisdiction upon the city councils of the respective cities organized thereunder to hear and determine election contests, is the exclusive jurisdiction in that regard. With neither of these provisions do we agree.
Our supreme court in Ex parte Helm, 143 Cal. 556, [77 P. 453], has construed section 6 of article XI of the constitution of this state, as amended in 1896, to the effect that but two classes of municipal corporations are relieved from the control of general law in municipal affairs, these being those cities organized by special legislative charter prior to the adoption of the constitution of 1879, and cities operating under what is denominated a freeholders' charter; that other cities organized and operated under the municipal corporations act are subject and subordinate to general laws even in municipal affairs.
As to the jurisdiction of the common council to hear and determine election contests, we are of opinion that it is but a jurisdiction concurrent with the superior court conferred by the constitution and laws of the state. A long line of decisions tends to establish the proposition: That where jurisdiction is conferred upon a court or a body to exercise judicial functions, exclusive jurisdiction is not to be inferred, and is only to be so regarded where the language is so plain as to show the legislative intent in that regard. We see nothing in the municipal corporations act which confers upon common councils of cities of the sixth class organized thereunder authority to hear and determine election contests, as in any sense conferring exclusive jurisdiction.
Application for writ denied. *Page 584